 



Exhibit 10.10

CENTURY ALUMINUM COMPANY

SUMMARY OF CERTAIN 2004 COMPENSATION FOR NAMED EXECUTIVE OFFICERS

     The following is a summary of certain compensation paid to each person who
will be designated a named executive officer (“NEO”) of Century Aluminum Company
(the “Company”) in the proxy statement for the Company’s 2005 annual meeting of
shareholders (“2005 Proxy”). For additional information regarding the
compensation of the NEOs, please read the 2005 Proxy, which will be filed with
the Securities and Exchange Commission pursuant to Regulation 14A of the
Securities Exchange Act of 1934, as amended.

     The following table summarizes: (i) the performance share payouts received
by each NEO based on the vesting of performance shares previously awarded under
the Company’s 1996 Stock Incentive Plan for the 2002 – 2004 performance period,
and (ii) cash bonuses awarded to the NEOs under the Company’s incentive
compensation plan for the year ended December 31, 2004 based on the Company’s
performance and the Compensation Committee’s subjective evaluation of each NEO’s
performance. The vesting levels of the performance shares and cash bonuses were
determined by the Compensation Committee of the Company’s Board of Directors on
March 21, 2005.

                              Name   Title   2004 Salary   Vested Performance
Shares   2004 Bonus
Craig A. Davis
  Chairman and Chief Executive Officer   $ 809,167       38,291     $ 1,810,000
 
Jack E. Gates
  Executive Vice President and Chief Operating Officer     310,417       6,176  
    511,250  
Gerald J. Kitchen
  Executive Vice President, General Counsel, Chief Administrative Officer and
Secretary     279,083       10,131       497,775  
David W. Beckley
  Executive Vice President and Chief Financial Officer     281,292       10,023
      431,200  
Daniel J. Krofcheck
  Vice President and Treasurer     195,292       5,166       341,700  

